MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                    FILED
      regarded as precedent or cited before any                           Jul 27 2017, 9:33 am
      court except for the purpose of establishing
      the defense of res judicata, collateral                                  CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
      estoppel, or the law of the case.                                         and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                  Attorney General of Indiana
      Brooklyn, Indiana
                                                               Michael Gene Worden
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      John Paul Woolley,                                       July 27, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               83A01-1612-CR-2881
              v.                                               Appeal from the Vermillion Circuit
                                                               Court
      State of Indiana,                                        The Honorable Bruce V. Stengel,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               83C01-1510-F3-5



      Mathias, Judge.


[1]   John Paul Woolley (“Woolley”) pleaded guilty in Vermillion Circuit Court to

      four counts of Level 3 felony child neglect. The trial court ordered Woolley to


      Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017         Page 1 of 9
      serve four consecutive terms of sixteen years, for an aggregate maximum

      sentence totaling sixty-four years. Woolley appeals his sentence and argues that

      it is inappropriate in light of the nature of the offense and the character of the

      offender.


[2]   Concluding that the horrifying nature of the offense and the atrocious neglect

      suffered by Woolley’s four children demonstrates his appalling character, we

      affirm Woolley’s sixty-four-year sentence.


                                 Facts and Procedural History
[3]   Woolley and his wife Danielle have four children, J.W., C.W., S.W., and A.W.

      In October 2015, the children were eight, five, four, and two years old,

      respectively. The Woolley’s parents and his brother also resided in the same

      home. On October 19, 2015, the Vermillion County Office of the Department

      of Child Services (“DCS”) investigated a report involving the Woolley children.

      Two DCS workers and a police officer discovered the children locked in squalid

      bedrooms on the second floor of the Woolleys’ house.


[4]   When DCS and the officers arrived at the house, J.W., the eight-year-old child,

      was locked alone in his room, and he was naked. His hands and feet were

      covered in feces, and fecal matter was caked under his fingernails. He did not

      speak, and he sucked on his hands. The windows in J.W.’s room were boarded

      up, and there was no air conditioning in his room. The floor, walls, and ceiling

      of J.W.’s bedroom were smeared or spattered with fecal matter. The floor of

      J.W.'s room was completely covered in fecal matter that had been worn smooth

      Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017   Page 2 of 9
      by people walking on it. The room was furnished only with a wooden bed

      frame, but no mattress. J.W. covered himself with a pile of rags or blankets,

      which were also covered in feces. J.W.’s room also contained a cup, bowl, and

      paper plates, all of which were crusted with fecal matter.


[5]   Five-year-old C.W. was also naked, filthy, and locked alone in a room. C.W.

      screamed and did not want to be touched when Woolley picked her up to dress

      her. C.W. was emaciated. Four-year-old S.W. was also so thin his bones were

      clearly visible. S.W. and twenty-month-old A.W. were confined to cribs in the

      Woolleys’ master bedroom. They, too, were soiled with feces.


[6]   All four of the children had lice and/or fleas and their bodies were covered in

      bug bites. The children were non-verbal, and did not appear to recognize their

      names. The children were not toilet trained. J.W. was the only child who could

      eat solid food; the others did not know how to chew or swallow solids and ate

      only baby food. The children did not appear to recognize each other. Following

      their removal, all four children were admitted to Riley Hospital for Children in

      Indianapolis for treatment.


[7]   At Riley Hospital, the children were diagnosed with either basic developmental

      delays or significant developmental delays. Eight-year-old J.W., for example,

      was found to be at a young toddler’s age developmentally. The four Woolley

      children were also diagnosed with lack of medical care and feeding dysfunction

      or problems. C.W., S.W., and A.W. were diagnosed with failure to thrive

      and/or signs of malnutrition. C.W. and A.W. were diagnosed with abnormal


      Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017   Page 3 of 9
       or poor dentation. The children’s guardian ad litem stated in her victim impact

       statement that, “The impact of the crimes and abuse of these parents is

       impossible to put into words.” Confidential App. p. 127.


[8]    The police officers who searched the Woolleys’ home after the children were

       removed described the condition of the home in their affidavits for probable

       cause. One stated that the odor inside the residence “took his breath away.”

       Appellant’s App. p. 22. Another stated, “The smell was so over whelming [sic]

       that you could not stay very long in the home before your eyes and nose began

       to burn and made you sick.” Id. The crime scene investigator needed to wear a

       respirator inside the house. Shortly after the children were removed, the house

       was condemned.


[9]    While the children were confined to upstairs bedrooms, Woolley and his wife

       frequently sat in the backyard by the home’s pool. The children had not been

       outside the home for at least one year. More than one neighbor did not know

       that children lived in the home.


[10]   The State charged Woolley with four counts of Level 3 felony neglect of a

       dependent resulting in serious bodily injury.1 On March 16, 2016, without the




       1
         The children’s mother and paternal grandparents were also charged with four counts of neglect of a
       dependent. Danielle Woolley, their mother, received an aggregate sixty-four-year sentence. Her sentence was
       affirmed on appeal. See Danielle E. Woolley v. State, 2017 WL 1493007, No. 83A04-1608-CR-1765 (Ind. Ct.
       App. April 26, 2017) (“The nature of these offenses is nothing short of heinous. Woolley’s sixty-four-year
       sentence is not inappropriate.”). The children’s paternal grandmother, Barbara Jo Woolley was ordered to
       serve an aggregate forty-three-year sentence. On appeal, she appealed the trial court’s consideration of her
       profession, that she was a licensed practical nurse, as an aggravating factor. We determined that the trial
       court did not abuse its discretion in its consideration of that factor and concluded that “it is even more

       Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017             Page 4 of 9
       benefit of a plea agreement, he pleaded guilty to all four charged offenses. On

       November 18, 2016, the trial court sentenced Woolley to sixteen years for each

       conviction and ordered him to serve his sentence consecutively. Woolley’s

       aggregate sentence is sixty-four years. Woolley now appeals.


                                         Discussion and Decision
[11]   Woolley argues that his sixty-four-year sentence is inappropriate under Indiana

       Appellate Rule 7(B). The rule provides that “[t]he Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.”


[12]   In conducting our review, “[w]e do not look to determine if the sentence was

       appropriate; instead we look to make sure the sentence was not inappropriate.”

       Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “[S]entencing is principally a

       discretionary function in which the trial court’s judgment should receive

       considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008).

       “Such deference should prevail unless overcome by compelling evidence




       egregious when a nurse – a person trained in an occupation that focuses solely on the health and well-being
       of other people – takes no action to help her four obviously suffering grandchildren.” See Barbara Jo Woolley v.
       State, 2017 WL 2291343, No. 83A05-1612-CR-2765 (Ind. Ct. App. May 25, 2017). The children’s paternal
       grandfather, Gordon Woolley, was ordered to serve a thirty-six-year sentence. See Tribune Star website,
       http://www.tribstar.com/news/local_news/child-neglect-yields--year-prison-term/article_19e00b6d-cce8-
       559d-8fb5-a046858dca52.html, last visited on July 12, 2007. Because Vermillion County does not use the
       Odyssey case management system, this court could not obtain the actual sentencing order from
       mycase.in.gov. Woolley’s brother, Mike, the other adult living in the house, suffers from autism and is
       disabled. He was not charged with neglecting the children.

       Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017                 Page 5 of 9
       portraying in a positive light the nature of the offense (such as accompanied by

       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015). Ultimately, our principal role is to

       leaven the outliers rather than necessarily achieve what is perceived as the

       correct result. Cardwell, 895 N.E.2d at 1225. Woolley bears the burden to

       establish that his sentence is inappropriate. Rutherford v. State, 866 N.E.2d 867,

       873 (Ind. Ct. App. 2007).


[13]   When considering the nature of the offense, we observe that “the advisory

       sentence is the starting point the Legislature selected as appropriate for the

       crime committed.” Pierce v. State, 949 N.E.2d 349, 352 (Ind. 2011). The

       advisory sentence for a level 3 felony is nine years, with a sentencing range of

       three to sixteen years. Ind. Code § 35-50-2-5(b). Woolley’s aggregate sixty-four-

       year sentence is the maximum sentence possible for his crimes.2


[14]   Concerning the character of the offender, Woolley does not have a prior

       criminal history, and he pleaded guilty without the benefit of a plea agreement.

       Woolley is also physically disabled and has suffered from rheumatoid arthritis

       for most of his life. However, his disability did not prevent Woolley from




       2
         We can all take pride in the fact that Indiana observes and promotes the rule of law. However, in this
       instance, we would not shrink, and it is clear that the trial judge would not shrink, from imposing a much
       harsher sentence were it available.

       Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017               Page 6 of 9
       normal, everyday physical activity. Most importantly, the heinous and

       protracted nature of his offenses are abjectly poor reflections on his character.


[15]   In its sentencing statement, the trial court described the living conditions of the

       home and the children’s suffering:


               Some people could smell the odor of urine and feces before they
               got on the steps or the threshold of the house. Some people could
               smell it outside the house and then other people smelled the odor
               of urine and feces after they entered the house. The people who .
               . . went through the house . . . wore coverings over their shoes.
               They wore gloves and the CSI detective goes in and . . . he’s
               overwhelmed by the smell and has to stop and get a respirator so
               he can continue his investigation. Now let’s remember that the
               children are subject to this smell on a daily basis. This horrible
               smell of urine and feces. . . . The stairway upstairs contained
               what appeared to be cat feces on the steps. [Sergeant Jim Cody]
               also observed and photographed different types of locks on the
               upstairs bedroom. These locks were installed so the operator
               from the exterior side of the odor rather than the interior side
               which would prevent a person from exiting these bedrooms. The
               northeast bedroom appeared to be the master bedroom. It had a
               queen size bed, a TV, a refrigerator, dressers, air conditioning,
               carpet remnant and two kids. Now that’s where John and
               Danielle Woolley lived. . . The two cribs . . . [A.W.] and [S.W.]
               stayed in these cribs. We call them cribs but they were confined
               to these two cribs. These were actually a cage for these two
               children. . . [A.W.] and [S.W.] do not recognize each other. They
               are two boys. They were housed there together in the same room
               but they do not recognize each other because these were not
               cribs, these were cages that these boys were kept in. The
               southeast bedroom was the worst of all. This was [J.W.’s] room
               and this is the state police reporting, “The room had exposed
               hardwood floors. They were covered in human feces. It appeared
               that fecal matter had been there so long that it was smooth from

       Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017   Page 7 of 9
               being walked over all the time.” He observed feces smeared on
               the four walls and a door. . . . The ceiling had feces stuck to it as
               if it had been thrown there. Several large chunks and pieces were
               visible and appeared to be hanging. . . . [T]he two windows are
               covered by plywood and on the picture you could see that not
               only are they covered by plywood, they duct taped the edges of
               the plywood and [J.W.] was locked in that room. He could not
               get out. There were no toys. Apparently [J.W.’s] only toys was
               [sic] a sippy cup and his own feces. . . . He was not potty trained.
               . . . It’s also easy to imagine that . . . [in the summer]
               temperatures reached 110, 115, 120 in that room covered with
               feces. How could he survive the temperature, the feces smell, no
               air moving? You know, you just can’t describe the cruelty. . . .
               [T]he kids hadn’t gone to doctors. They had no vaccinations. . . .
               The kids can’t speak. They are not potty trained. Only [J.W.] is
               able to eat a little bit of solid food. . . . They still to this day, a
               year away, they can’t do solid foods. They can’t drink through a
               straw. They don’t know how to chew solid foods and swallow. . .
               . A neighbor says . . . [he[ never saw children outside, never
               knew there were children in the home. . . . Although the
               neighbor said . . . he saw John and Danielle . . . frequently in the
               backyard lounging in the pool.


       Tr. pp. 82-85.


[16]   The children suffered physically, psychiatrically, cognitively, medically, and

       socially. The children were all diagnosed as failure to thrive. They were covered

       in bug bites and fecal matter. They could only scream, moan and make clicking

       sounds. J.W. has been placed in a residential program, and, according to his

       medical records, may require life-long care in an assisted living facility. The

       guardian ad litem reported that




       Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017   Page 8 of 9
               All the children suffer from health issues along with the
               indescribable mental and functional impairments they have. As a
               mother, I cannot imagine how these parents could subject these
               children to this life. I keep thinking to myself that the parents had
               to consciously decide not to provide even the barest of necessities
               for these children as all four adults in the home were functioning
               adults. How can you go to work, go to school, care for yourself,
               but decide to lock your children in a room? . . . These children
               never saw the sunshine, the grass, felt the snow, experienced the
               warmth of loving arms. Instead they were kept in rooms and
               cribs like caged animals. . . . The children didn’t even have the
               consolation of each other. None experienced any recognition of
               their siblings. They were deprived of food, health care, love and
               stimulation. They don’t even cry when upset, likely because it . . .
               never elicited a response so why bother[.]


       Confidential Appellant’s App. p. 127. The trial court summarized Woolley’s

       offenses as the “brutal, callous and lifelong torture of the children,” which were

       “so heinous and horrific in nature to be . . .beyond description nor

       understanding.” Tr. pp. 88-89.


[17]   Woolley was unimaginably and horrifically cruel to his four young children.

       Woolley’s sixty-four-year sentence is not inappropriate in light of the nature of

       the offense and the character of the offender.

[18]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 83A01-1612-CR-2881 | July 27, 2017   Page 9 of 9